UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT


                               _______________________

                                     No. 00-50661
                                   Summary Calendar
                               _______________________


LOUISE PATTERSON,

                                                                   Plaintiff-Appellant,

                                            versus

WAL-MART STORES INCORPORATED,

                                                                    Defendant-Appellee.

_________________________________________________________________

               Appeal from the United States District Court
                     for the Western District of Texas
                               (MO-99-CV-94)


                                      March 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

              Louise Patterson appeals the district court’s grant of

summary judgment and other rulings in favor of Wal-Mart Stores,

Inc.       We agree with the district court’S comprehensive opinion

holding that Patterson failed to provide evidence of elements

necessary to support her cause of action based on negligence.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Accordingly, the judgment of the district court is AFFIRMED.